DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 07/22/2019 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments to the claims, filed on 07/22/2019, are acknowledged by the examiner. 

Information Disclosure Statement
Information disclosure statement (IDS) submitted on 07/22/2019 has been considered by examiner. 
Drawings
The drawings filed on 07/22/2019 have been accepted. 

Claim Objections
Claim 1 is objected because of the following informalities:
Examiner suggests to use common blockchain terms, such as block, other than link, path through out all claims 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in the application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:  “a first providing module for”, “a first creating module for”, “a first receiving module for”, a first loading module”, and “a first execution module for” in claim 16 and 17.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) 7.30.06) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, claim recites “the first control function” in line 5. There is lack of antecedent for the second “the first control function” because there is no “a first control function” recited prior.
Regarding claim 15, it recites “the state assertion transaction” in line 5. There is lack of antecedent for “the state assertion transaction” because there is no “a state assertion transaction” recited prior, either in claim 15 or in independent claim 1
Claim 2-7 and 18-20 are rejected for carrying same deficiencies as claim 1.
Regarding claim 16 and 17, claim limitation  “a first providing module for”, “a first creating module for”, “a first receiving module for”, a first loading module”, and “a first execution module for” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails The specification is devoid of adequate or tangible structure to perform the claimed function. In particular, the specification states the claimed function of each module. There is no disclosure of any particular structure, either explicitly or inherently to perform these functions. As would be recognized by those of ordinary skill in the art, these functions can be performed in any number of ways in hardware, software or a combination of the two. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 19 is rejected for carrying same deficiencies as claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US20200348662, hereinafter Cella) in view of Maneval et al. (US20200036729, hereinafter Maneval). 
Regarding claim 16, 1, 18 and 19, Cella teaches a creating apparatus for the computer-aided creation of a control function of an automation system (Cella: Para. 0142: The adaptive intelligent systems layer can include a robotic process automation system that develops and deploys automation capabilities for one or more of the plurality of industrial entities in the IIoT system) comprising: a first providing module for providing a first control action of the control function (Cella: Para. 2632: the control module 29130 may control one or more aspects of an industrial setting 28720 based on a determination made by the AI system 29124. In embodiments, the control module 29130 may be configured to provide commands to a device or system at the industrial setting 28720 to take a remedial action in response to a particular issue being detected. For example, the control module 29130 may issue a command to a manufacturing facility to stop an assembly line in response to a determination that a critical component on the assembly line is likely failing or likely failed; Para. generating a signal in a predictive maintenance circuit for executing a maintenance action on at least the portion of the industrial machine based on the severity unit…..the component of the industrial machine causes the execution of the maintenance action responsive to receiving the signal; Para. 1374: when the expert system makes a prediction of an outcome or state using vibration noise, the expert system may perform a downstream action, or cause it to be performed. Downstream actions may include: triggering an alert of a failure, imminent failure, or maintenance event; shutting down equipment/component; initiating maintenance/lubrication/alignment); a first storage module for storing the first control action in a first transaction data set (Cella: Para. 0120: the server implementing a predictive maintenance platform that uses a distributed ledger to track maintenance transactions related to the industrial machine, the distributed ledger storing transaction records corresponding to the maintenance transactions; Para. 0121: determining a severity of the condition of the industrial machine by analyzing the sensor data; predicting a maintenance action to perform against the industrial machine based on the severity of the condition; and storing a transaction record of the predicted maintenance action within a ledger of service activity associated with the industrial machine); a first creating module for creating the first control function by generating a first link of a blockchain (Cella: Para. 0133: the system further comprises a self-organizing data collector that causes a new record to be stored in the ledger, the new record indicating at least one of the industrial machine service recommendation or the produced at least one of the orders or requests for service and parts. In embodiments, the CMMS generates subsequent blocks of the ledger by combining data from at least one of shipment readiness, installation, operational sensor data, service events, parts orders, service orders, or diagnostic activity with a hash of a most recently generated block in the ledger; Para. 4725: FIG. 342 depicts a Blockchain™ for transactions associated with a specific industrial machine 34200 that may be initiated 34202 when the industrial machine is shipped or finalized for shipment; Para. 4726: initiating a blockchain of industrial machine information for a specific industrial machine by generating an initiating block, and generating subsequent blocks of the specific industrial machine blockchain); wherein the first link comprises the first transaction data set (Cella: Para. 0119: each of the transaction records is stored as a block in the blockchain structure). 
Although Cella teaches each block of blockchain comprises a hash of a most recently generated block in the ledger (Cella: Para. 0113, Para. 2574 and Para. 4726) wherein the hash is equivalent to the function of checksum. Yet, Cella does not explicitly teach an integrity of the first link and/or of preceding links of the first link of the blockchain is protected by a first checksum.
However, in the same field of endeavor, Maneval teaches an integrity of the first link and/or of preceding links of the first link of the blockchain is protected by a first checksum (Maneval: Para. 0019: The data block is validated in such a manner that its hash value is examined. The data block can only be validated successfully if the valid hash value of the previous data block is used. This means that data in a successfully validated data block cannot be changed without changing the subsequent data blocks accordingly; Para. 0056: The integrity of the data, i.e. the protection of the data against subsequent manipulation, is thus ensured by storing the checksum #1, #2, #3 of the preceding data block BL1, BL2 in the following data block BL2, BL3. Thus, a blockchain consists of a series of data blocks BL1, BL2, BL3, in each of which one or more transactions TA are combined and provided with the checksum #1, #2, #3; Para. 0059: After the checksum #1, #2, #3 of a new data block BL1, BL2, BL3 has been created, the data block is transmitted to all nodes TK. The nodes TK then examine the checksum #1, #2, #3 of the new data block BL1, BL2, BL3. Only after successful validation is the data block BL1, BL2, BL3 stored in all nodes TK. In particular, this requires the successful validation of more than half of all nodes TK). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Cella to include an integrity of the first link and/or of preceding links of the first link of the blockchain is protected by a first checksum as 
Regarding claim 2, combination of Cella and Maneval teaches the method as claimed in claim 1. In addition, Cella further teaches wherein a control action transaction is additionally stored in the first transaction data set (Cella: Para. 0113: an industrial machine predictive maintenance facility that produces industrial machine service recommendations responsive to the health monitoring data by applying machine fault detection and classification algorithms thereto; and a computerized maintenance management system (CMMS) that produces at least one of the orders and requests for service and parts responsive to receiving the industrial machine service recommendations. In embodiments, the industrial machine predictive maintenance system further comprises a service and delivery coordination facility that receives and processes information regarding services performed on industrial machines responsive to the at least one of orders and requests for service and parts, thereby validating the services performed while producing a ledger of service activity and results for individual industrial machines. In embodiments, the ledger uses a blockchain structure to track records of transactions for each of the at least one of the orders and the requests for service and parts). 
Regarding claim 3, combination of Cella and Maneval teaches the method as claimed in claim 2. In addition, Cella further teaches wherein a safety-critical protection function for the control function and/or the first control action is predefined by the control action transaction (Cella: Para. 2575: the distributed ledger 28762 may further include one or more smart contracts. A smart contract is a self-executing digital contract. A smart contract may include code (e.g., executable instructions) that defines one or more conditions that trigger one or more actions; Para. 2576: an insurer may allow insured owners and/or operators of an industrial setting 28720 to agree to share sensor data with the insurer to demonstrate that the equipment in the facility is functioning properly and, in return, the insurer may issue a rebate or refund to the owners and/or operators if the owners and/or operators are compliant with an agreement with the insurers. Compliance with the agreement may be verified electronically by participant nodes in the distributed ledger and/or the sensor kit 28700 via a smart contract…. Upon the smart contract verifying the first and second conditions of the contract, the smart contract may initiate the transfer of funds from an account of the insurer to the account of the insured). 
Regarding claim 4 and 11, combination of Cella and Maneval teaches the method as claimed in claim 2. In addition, Cella further teaches wherein a path for the first transaction data set of the blockchain is predefined by the control action transaction (Cella: Para. 0119: a transaction record stored in the distributed ledger represents one or more of the sensor data, the condition of the industrial machine, the at least one of the orders or the requests for service and parts, the issue associated with the condition of the machine, or a hash used to identify the transaction record. In embodiments, the distributed ledger uses a blockchain structure to store the transaction records. In embodiments, each of the transaction records is stored as a block in the blockchain structure; Para. 0133: the system further comprises a self-organizing data collector that causes a new record to be stored in the ledger, the new record indicating at least one of the industrial machine service recommendation or the produced at least one of the orders or requests for service and parts. In embodiments, the CMMS generates subsequent blocks of the ledger by combining data from at least one of shipment readiness, installation, operational sensor data, service events, parts orders, service orders, or diagnostic activity with a hash of a most recently generated block in the ledger; Para. 4725: Fig. 342 depicts a Blockchain™ for transactions associated with a specific industrial machine 34200 that may be initiated 34202 when the industrial machine is shipped or finalized for shipment. As further transactions of the specific industrial machine are performed, such as during an installation 34204, collecting operational information from sensors deployed with the industrial machine 34206, service events of the machine 34208, parts and service orders 34210, diagnostic activity 34212, and the like each may be added to the Blockchain™ for the specific industrial machine; Para. 4726: a method of accumulating information about an industrial machine may include initiating a blockchain of industrial machine information for a specific industrial machine by generating an initiating block, and generating subsequent blocks of the specific industrial machine blockchain by combining data from at least one of shipment readiness, installation, operational sensor data, service events, parts orders, service orders, and diagnostic activity). 
Regarding claim 6, combination of Cella and Maneval teaches the method of as claimed in claim 1. In addition, Cella further teaches wherein a first sensor value and/or further sensor values for a state assertion transaction are/is additionally stored in the first transaction data set (Cella: Para. 0119: a transaction record stored in the distributed ledger represents one or more of the sensor data, the condition of the industrial machine, the at least one of the orders or the requests for service and parts, the issue associated with the condition of the machine, or a hash used to identify the transaction record). 
Regarding claim 7 and 14, combination of Cella and Maneval teaches the method as claimed in claim 1. In addition, Maneval further teaches wherein the control action transaction predefines a third number of blockchain nodes, which successfully execute and/or confirm their associated control action transaction and/or state assertion transaction (Maneval: Para. 0013: a plurality of validation units, which check the data block and/or the transactions for validity, wherein the data block is valid if at least one predefined number of validation units validates the data block successfully). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the control action transaction predefines a third number of blockchain nodes, which 
Regarding claim 8, Cella teaches a method for the computer-aided execution of a control function (Cella: Para. 0142: The adaptive intelligent systems layer can include a robotic process automation system that develops and deploys automation capabilities for one or more of the plurality of industrial entities in the IIoT system) comprising the following method steps: providing a first link of a blockchain, wherein the first link comprises a first transaction data set and a first checksum (Cella: Para. 0119: each of the transaction records is stored as a block in the blockchain structure; Para. 2574:  the edge device 28704 may generate a hash of the body, such that the contents of the body (e.g., block ID of the parent block and the sensor data) are hashed and cannot be altered without changing the value of the hash; Para. 4726: generating subsequent blocks of the specific industrial machine blockchain by combining data from at least one of shipment readiness, installation, operational sensor data, service events, parts orders, service orders, and diagnostic activity and a hash of the most recently generated block in the blockchain); wherein if the integrity is successfully ascertained, the following method steps are additionally carried out: loading a first control action of the control function from the first transaction data set (Cella: Para. 2616: In response to generating a block, the distributed ledger module 29030 may transmit the block to one or more node computing devices 28760. Upon the block being verified (e.g., using a consensus mechanism), each node computing device 28760 may update the distributed ledger 28762 with the new block; Para. 0120: the distributed ledger storing transaction records corresponding to the maintenance transactions; Para. 0122: the ledger uses a blockchain structure to track records of transactions for each of the at least one of the orders and the requests for service and parts…. the industrial machine predictive maintenance system further comprises a mobile data collector configured to perform a maintenance action corresponding to the industrial machine service recommendation on the industrial machine by using the at least one of orders and requests for service and parts. In embodiments, the service and delivery coordination facility receives a signal from the mobile data collector indicating a performance of the maintenance action. In embodiments, the service and delivery coordination facility uses a ledger to record service activity and results for the industrial machine. In embodiments, the service and delivery coordination facility generates a new record in the ledger based on the signal received from the mobile data collector; Para. 0141: transmitting a signal indicative of the maintenance action to the mobile data collector to cause the mobile data collector to perform the maintenance action; Para. 0970: The response circuit 8510 8710 may further comprise evaluating the results of the signal evaluation circuit 8508 8544 and, based on certain criteria, initiating an action); executing the control function by executing the first control action, wherein the executing is carried out by an automation system (Cella: Para. 0067: the method may include generating a signal in a predictive maintenance circuit for executing a maintenance action on the portion of the industrial machine based on the severity unit; Para. 0111: the component of the industrial machine causes the execution of the maintenance action responsive to receiving the signal; Para. 0141: transmitting a signal indicative of the maintenance action to the mobile data collector to cause the mobile data collector to perform the maintenance action; Para. 4799: the robotic process automation system develops and deploys automation capabilities for at least one of the plurality of industrial entities in the IIoT system). 
Yet, Cella does not explicitly teach checking an integrity of the first link and/or of preceding links of the first link of the blockchain by means of the first checksum. 
However, in the same field of endeavor, Maneval teaches checking an integrity of the first link and/or of preceding links of the first link of the blockchain by means of the first checksum (Maneval: Para. 0019: The data block is validated in such a manner that its hash value is examined. The data block can only be validated successfully if the valid hash value of the previous data block is used. This means that data in a successfully validated data block cannot be changed without changing the subsequent data blocks accordingly; Para. 0056: The integrity of the data, i.e. the protection of the data against subsequent manipulation, is thus ensured by storing the checksum #1, #2, #3 of the preceding data block BL1, BL2 in the following data block BL2, BL3. Thus, a blockchain consists of a series of data blocks BL1, BL2, BL3, in each of which one or more transactions TA are combined and provided with the checksum #1, #2, #3; Para. 0059: After the checksum #1, #2, #3 of a new data block BL1, BL2, BL3 has been created, the data block is transmitted to all nodes TK. The nodes TK then examine the checksum #1, #2, #3 of the new data block BL1, BL2, BL3. Only after successful validation is the data block BL1, BL2, BL3 stored in all nodes TK. In particular, this requires the successful validation of more than half of all nodes TK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Cella to include checking an integrity of the first link and/or of preceding links of the first link of the blockchain by means of the first checksum as disclosed by Maneval. One of ordinary skill in the art would have been motivated to make this modification in order to control and monitor field devices in automation plant using blockchain as suggested by Maneval (Maneval: Para. 0004 and 0009).
Regarding claim 9, combination of Cella and Maneval teaches the method as claimed in claim 8. In addition, Cella teaches wherein a control action transaction is additionally provided by the first transaction data set (Cella: Para. 0113: a computerized maintenance management system (CMMS) that produces at least one of the orders and requests for service and parts responsive to receiving the industrial machine service recommendations. In embodiments, the industrial machine predictive maintenance system further comprises a service and delivery coordination facility that receives and processes information regarding services performed on industrial machines responsive to the at least one of orders and requests for service and parts, thereby validating the services performed while producing a ledger of service activity and results for individual industrial machines. In embodiments, the ledger uses a blockchain structure to track records of transactions for each of the at least one of the orders and the requests for service and parts); the control action transaction is successfully executed and/or confirmed in order to allow the control function to be executed (Cella: Para. 0669:  The distributed ledger 4004 may be distributed to IoT devices, to data pools 4020, to data collection systems 102, and the like, so that transaction information can be verified without reliance on a single, central repository of information; Para. 2616: In response to generating a block, the distributed ledger module 29030 may transmit the block to one or more node computing devices 28760. Upon the block being verified (e.g., using a consensus mechanism), each node computing device 28760 may update the distributed ledger 28762 with the new block; Para. 2739: the transmission of the state-related measurements from the wearable devices 14000 may be caused by commands received at the wearable devices 14000 (e.g., from servers 14014 or from other hardware or software of the data collection system 102); Para. 0111: generating a signal in a predictive maintenance circuit for executing a maintenance action on at least the portion of the industrial machine based on the severity unit…..the component of the industrial machine causes the execution of the maintenance action responsive to receiving the signal). 
Regarding claim 10, combination of Cella and Maneval teaches the method as claimed in claim 9. In addition, Cella teaches wherein a safety-critical protection function for at least one of the control function and/or the first control action is predefined by the control action transaction (Cella: Para. 2575: the distributed ledger 28762 may further include one or more smart contracts. A smart contract is a self-executing digital contract. A smart contract may include code (e.g., executable instructions) that defines one or more conditions that trigger one or more actions; Para. 2576: an insurer may allow insured owners and/or operators of an industrial setting 28720 to agree to share sensor data with the insurer to demonstrate that the equipment in the facility is functioning properly and, in return, the insurer may issue a rebate or refund to the owners and/or operators if the owners and/or operators are compliant with an agreement with the insurers. Compliance with the agreement may be verified electronically by participant nodes in the distributed ledger and/or the sensor kit 28700 via a smart contract…. Upon the smart contract verifying the first and second conditions of the contract, the smart contract may initiate the transfer of funds from an account of the insurer to the account of the insured). 
Regarding claim 13, combination of Cella and Maneval teaches the method as claimed in claim 9. In addition, Cella teaches a first sensor value and/or further sensor values for a state assertion transaction are/is additionally provided by the first transaction data set (Cella: Para. 0119: a transaction record stored in the distributed ledger represents one or more of the sensor data, the condition of the industrial machine, the at least one of the orders or the requests for service and parts, the issue associated with the condition of the machine, or a hash used to identify the transaction record); the state assertion transaction is confirmed and/or successfully executed in order to allow the control function to be executed (Cella: Para. 0119: a transaction record stored in the distributed ledger represents one or more of the sensor data, the condition of the industrial machine, the at least one of the orders or the requests for service and parts, the issue associated with the condition of the machine, or a hash used to identify the transaction record; Para. 0669:  The distributed ledger 4004 may be distributed to IoT devices, to data pools 4020, to data collection systems 102, and the like, so that transaction information can be verified without reliance on a single, central repository of information; Para. 2616: In response to generating a block, the distributed ledger module 29030 may transmit the block to one or more node computing devices 28760. Upon the block being verified (e.g., using a consensus mechanism), each node computing device 28760 may update the distributed ledger 28762 with the new block; Para. 2739: the transmission of the state-related measurements from the wearable devices 14000 may be caused by commands received at the wearable devices 14000 (e.g., from servers 14014 or from other hardware or software of the data collection system 102); Para. 0111: generating a signal in a predictive maintenance circuit for executing a maintenance action on at least the portion of the industrial machine based on the severity unit…..the component of the industrial machine causes the execution of the maintenance action responsive to receiving the signal).
Regarding claim 15, combination of Cella and Maneval teaches the method as claimed in claim 1.  In addition, Cella further teaches wherein a control signal is provided if the control action transaction is at least one of not confirmed and is not carried out (Cella: Para. 01740: as the self-organization functionality iterates and predicts that the system will not collect or is not collecting data sufficient to determine whether the system is or is not meeting a particular goal, the data collection system may recommend or implement changes directed at collecting the appropriate data). 
Regarding claim 17, Cella teaches a control device for an automation system (Cella: Para. 0142: The adaptive intelligent systems layer can include a robotic process automation system that develops and deploys automation capabilities for one or more of the plurality of industrial entities in the IIoT system) comprising: a first receiving module  for receiving a first link of a blockchain, wherein the first link includes a first transaction data set and a first checksum (Cella: Para. 0111: the component of the industrial machine causes the execution of the maintenance action responsive to receiving the signal; Para. 0669:  The distributed ledger 4004 may be distributed to IoT devices, to data pools 4020, to data collection systems 102; Para. 2574:  the edge device 28704 may generate a hash of the body, such that the contents of the body (e.g., block ID of the parent block and the sensor data) are hashed and cannot be altered without changing the value of the hash; Para. 4726: generating subsequent blocks of the specific industrial machine blockchain by combining data from at least one of shipment readiness, installation, operational sensor data, service events, parts orders, service orders, and diagnostic activity and a hash of the most recently generated block in the blockchain); a first loading module for loading a first control action of the control function from the first transaction data set if the integrity is ascertained successfully (Cella: Para. 2616: In response to generating a block, the distributed ledger module 29030 may transmit the block to one or more node computing devices 28760. Upon the block being verified (e.g., using a consensus mechanism), each node computing device 28760 may update the distributed ledger 28762 with the new block; Para. 0120: the distributed ledger storing transaction records corresponding to the maintenance transactions; Para. 0122: the ledger uses a blockchain structure to track records of transactions for each of the at least one of the orders and the requests for service and parts…. the industrial machine predictive maintenance system further comprises a mobile data collector configured to perform a maintenance action corresponding to the industrial machine service recommendation on the industrial machine by using the at least one of orders and requests for service and parts. In embodiments, the service and delivery coordination facility receives a signal from the mobile data collector indicating a performance of the maintenance action. In embodiments, the service and delivery coordination facility uses a ledger to record service activity and results for the industrial machine. In embodiments, the service and delivery coordination facility generates a new record in the ledger based on the signal received from the mobile data collector; Para. 0141: transmitting a signal indicative of the maintenance action to the mobile data collector to cause the mobile data collector to perform the maintenance action; Para. 0970: The response circuit 8510 8710 may further comprise evaluating the results of the signal evaluation circuit 8508 8544 and, based on certain criteria, initiating an action); a first execution module, in particular a processor, for executing the control function by executing the first control action if the integrity is ascertained successfully (Cella: Para. 0067: the method may include generating a signal in a predictive maintenance circuit for executing a maintenance action on the portion of the industrial machine based on the severity unit; Para. 0111: the component of the industrial machine causes the execution of the maintenance action responsive to receiving the signal; Para. 0141: transmitting a signal indicative of the maintenance action to the mobile data collector to cause the mobile data collector to perform the maintenance action; Para. 4799: the robotic process automation system develops and deploys automation capabilities for at least one of the plurality of industrial entities in the IIoT system). 
Yet, Cella does not explicitly teach a first checking module for checking an integrity of at least one of the first link and of preceding links of the first link of the blockchain by means of the first checksum.
However, in the same field of endeavor, Maneval teaches a first checking module for checking an integrity of at least one of the first link and of preceding links of the first link of the blockchain by means of the first checksum (Maneval: Para. 0019: The data block is validated in such a manner that its hash value is examined. The data block can only be validated successfully if the valid hash value of the previous data block is used. This means that data in a successfully validated data block cannot be changed without changing the subsequent data blocks accordingly; Para. 0056: The integrity of the data, i.e. the protection of the data against subsequent manipulation, is thus ensured by storing the checksum #1, #2, #3 of the preceding data block BL1, BL2 in the following data block BL2, BL3. Thus, a blockchain consists of a series of data blocks BL1, BL2, BL3, in each of which one or more transactions TA are combined and provided with the checksum #1, #2, #3; Para. 0059: After the checksum #1, #2, #3 of a new data block BL1, BL2, BL3 has been created, the data block is transmitted to all nodes TK. The nodes TK then examine the checksum #1, #2, #3 of the new data block BL1, BL2, BL3. Only after successful validation is the data block BL1, BL2, BL3 stored in all nodes TK. In particular, this requires the successful validation of more than half of all nodes TK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Cella to include a first checking at least one of the first link and of preceding links of the first link of the blockchain by means of the first checksum as disclosed by Maneval. One of ordinary skill in the art would have been motivated to make this modification in order to control and monitor field devices in automation plant using blockchain as suggested by Maneval (Maneval: Para. 0004 and 0009).
Regarding claim 20, combination of Cella and Maneval teaches the system as claimed in claim 18. In addition, Cella further teaches wherein the providing apparatus at least one of stores and provides the computer program product (Cella: Para. 5741: The present disclosure may be implemented as a method on the machine, as a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines). 
Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cella in view of Maneval, and further in view of Liao et al. (US20160358253, hereinafter Liao). 
Regarding claim 5 and 12, combination of Cella and Maneval teaches the method as claimed in claim 2. In addition, Cella further teaches preceding links of the first link or succeeding links of the first links are predefined by the control action transaction (Cella: Para. 4725: Fig. 342 depicts a Blockchain™ for transactions associated with a specific industrial machine 34200 that may be initiated 34202 when the industrial machine is shipped or finalized for shipment. As further transactions of the specific industrial machine are performed, such as during an installation 34204, collecting operational information from sensors deployed with the industrial machine 34206, service events of the machine 34208, parts and service orders 34210, diagnostic activity 34212, and the like each may be added to the Blockchain™ for the specific industrial machine). 
In addition, Maneval further teaches transaction predefines confirmation of an integrity of the first number of preceding links and/or of the second number of succeeding links (Maneval: Para. 0054: a data block BL1, BL2, BL3 contains a checksum #1, #2, #3. Such a checksum #1, #2, #3 is a hash value and is sometimes created by complex calculations; Para. 0055: Such calculated intermediate value is then set off against the checksum #1, #2, #3 of the previous data block BL1, BL2, BL3 for the checksum #1, #2, #3 of the current data block BL1, BL2, BL3. For example, the data block BL2 shown in FIG. 1 contains a checksum #2. Thus, such checksum #2 was calculated from the transactions TA stored in the data field DF of the data block B2 and the checksum #1 of the preceding data block BL1). 
Yet, the combination does not explicitly teach the number of preceding blocks are predefined.
However, in the same field of endeavor, Liao teaches the number of preceding blocks are predefined (Liao: Para. 0039: the predetermined number of the preceding blocks is 4; Para. 0041: where q is the number of a corresponding node apparatus 110 of being as a block verifier in the predetermined number of the preceding blocks). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the number of preceding blocks are predefined as disclosed by Liao. One of ordinary skill in the art would have been motivated to make this modification in order to verify preceding blocks as suggested by Liao (Liao: Para. 0007). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Buckingham et al. US10425414: controlling IoT device through blockchain
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST, except Wednesday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /TAGHI T ARANI/                 Supervisory Patent Examiner, Art Unit 2438